Citation Nr: 1502521	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  08-32 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been submitted to reopen claims of entitlement to service connection for arthritis of multiple joints, including hands, low back/lumbar spine, and neck/cervical spine, and knees. 

2. Entitlement to service connection for a bilateral elbow disability (claimed as arthritis). 

3. Entitlement to service connection for a bilateral hand disability. 

4. Entitlement to service connection for a low back/lumbar spine disability.  

5. Entitlement to service connection for a neck/cervical spine disability. 

6. Entitlement to service connection for a bilateral knee disability. 



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Regional Office (RO) in Denver, Colorado.  A notice of disagreement was received in October 2007; a statement of the case was issued in September 2008; and a VA Form 9 was received in October 2008.  

The Veteran testified before the undersigned Veterans Law Judge in November 2014; a transcript of that proceeding has been associated with the claims file. 

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed January 2001 rating decision, the RO declined to reopen the Veteran's claim of service connection for arthritis of multiple joints, including hands, knees, and low back/lumbar spine; the RO also denied a claim of entitlement to service connection for a neck disability.  

2. The evidence received since the January 2001 rating decision is neither cumulative nor repetitive of that previously considered, relates to an unestablished fact necessary to prove the claim, and raises a reasonable possibility of substantiating the claim of service connection for arthritis of multiple joints to include the hands, knees, low back/lumbar spine, and neck/cervical spine. 

3. Resolving all doubt in the Veteran's favor, it is at least as likely as not that the Veteran has disabilities of the cervical spine, lumbar spine, elbows, and hands that began in-service and have continued to the present. 


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of service connection for arthritis of multiple joints to include the hands, knees, low back/lumbar spine, and neck/cervical spine. 38 U.S.C.A.§§ 5107, 5108, 7105 (West 2002); 38 C.F.R.§§ 3.102, 3.156(a) (2014).

2. Resolving reasonable all doubt in the Veteran's favor, the criteria for service connection for a bilateral hand disability, diagnosed as degenerative arthritis, are met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a neck/cervical spine disability, diagnosed as degenerative arthritis, are met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).

4. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a low back/lumbar spine disability, diagnosed as degenerative arthritis, are met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).

5. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral elbow disability, diagnosed as degenerative arthritis, are met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed

New and Material Evidence

The RO initially denied the Veteran's claim of service connection arthritis of multiple joints, including the hands, back, right knee, and hips in a June 1995 rating decision.  The Veteran was duly notified of this action and apprised of his appellate rights.  He did not appeal the decision in a timely manner and that decision became final. 38 U.S.C.A. § 7105.  

Thereafter, in a January 1998 rating decision, the RO again denied claims of entitlement to service connection for multiple joint arthralgias, as well as multiple joint pain due to undiagnosed illness.  The Veteran was notified of this action and apprised of his appellate rights, but did not appeal the decision in a timely manner and that decision became final. 38 U.S.C.A. § 7105.  

In a January 2001 rating decision, the RO declined to reopen claims of entitlement to service connection for arthritis of multiple joints, including the hands, knees, and low back.  The RO also denied a claim of service connection for a neck disability.  The Veteran was notified of this action and apprised of his appellate rights, but did not appeal the decision in a timely manner. 38 U.S.C.A. § 7105.  The January 2001 rating decision represents the last, final denial of these claims. 

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 2001 rating decision consisted of service treatment records, written statements, private treatment records, and VA examinations. 

The evidence added to the record since the January 2001 rating decision includes the Veteran's hearing testimony and written statements, and VA and private treatment records dated since 2001 showing treatment for arthritis and/or degenerative joint disease of the hands, low back, and neck, and chronic patellofemoral syndrome of the knees (but see Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009)). 

The Veteran is competent to testify in regard to the onset and continuity of symptomatology for the claimed disabilities. Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay statements may also be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

This evidence raises a reasonable possibility of substantiating the claims for service connection for bilateral hand, low back, neck, and bilateral knee disabilities. Therefore, claims are reopened.

Service Connection - Arthritis of the Elbows, Hands, Neck/Cervical Spine, & Low Back/Lumbar Spine

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Certain chronic diseases (e.g., arthritis) may also be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. § 3.303(d). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below. See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran seeks service connection for disabilities of the elbows, hands, neck, and low back.  Throughout the course of this lengthy appeal, he has asserted various theories of entitlement, including direct, secondary, and presumptive bases (to include undiagnosed illness under 38 C.F.R. § 3.317) for service connection.  As explained below, the Board is granting the claims pursuant to the provisions of 38 C.F.R. § 3.303(b) and Walker, supra.  Accordingly, the Board will forego any further discussion concerning the other theories of entitlement. 

During his hearing before the undersigned, the Veteran testified that his hand, neck, low back, and elbow symptoms, described largely as pain and some swelling in the joints, began in-service and have continued since that time.  He also testified that his symptoms of service-connected fibromyalgia are very different from those symptoms affecting his hands, neck, low back, and elbow.  Namely, the fibromyalgia pain is limited to the muscles, while the claimed arthritic pain/swelling is limited to the joints.  

A June 2006 VA examination and private June 2005 MRI reports confirm diagnoses of degenerative disc disease of the lumbar spine; degenerative disc disease of the cervical spine; degenerative arthritis of the elbows; and degenerative arthritis of the hands.  The first element of service connection is therefore established.

Regarding the second element of service connection, service treatment records (STRs) in June 1974 reflect that the Veteran was involved in a motor vehicle accident and was treated for severe lacerations and contusions to the face.  A July 1975 STR reflects that the Veteran slipped and fell on his back; the assessment was back trauma, no fractures.  An April 1975 STR shows that the Veteran injured the thumb of the right hand and was assessed with strain.  An April 1977 service treatment record shows complaints of recurrent low back pain.  In September 1983, the Veteran complained of low back pain while lifting weights and the assessment was muscle pain and overuse phenomenon.  In August 1984, the Veteran complained of trauma to the left elbow following a bicycle injury.  In January 1986, he reported left arm and bicep muscle pain.  In a March 1986 report of medical history, the Veteran endorsed pain in the extremities, painful joints, and problems with pain in his arms/legs/feet/hands.  A July 1986 STR shows complaints of constant right hand pain; the diagnosis was overuse syndrome.  A March 1989 STR shows complaints of trauma to the right middle finger with swelling and pain; the assessment was contusion/sprain of the 1st MCP joint.  In April 1991, the Veteran complained of bilateral thumb joint pain and the assessment was probable DJD.  In July and August 1992, he complained of low back pain and the assessment was muscle strain; x-rays were normal.  In January 1993, the Veteran reported pain in the right index finger which was assessed as arthritic pain.  In January 1993, the Veteran again complained of low back pain after lifting weights and the impression was muscle pain.  The separation examination noted a history of recurrent back pain and painful joints, cause unknown, treated with medication with no complications.  

Approximately six months after his separation from service, in July 1994, the Veteran filed a claim for service connection for arthritis of multiple joints.  In an October 1994 VA examination report, the Veteran endorsed pain and some swelling in the hands, as well as right knee, shoulder, and back pain since service.  The assessment was history of various arthralgias.  VA and private treatment record dated from 1996 to 2013 document near-continuous complaints of neck, low back, bilateral elbow, bilateral hand pain, and arthralgias "all over" the body since service, as well as diagnoses of arthritis/degenerative joint disease of the cervical spine, lumbar spine, hands, and elbows.  Moreover, as noted, the Veteran provided competent testimony before the undersigned in November 2014 and stated that he has experienced continuous joint pain/swelling in the neck, low back, elbows, and hands since service.  

Again, because arthritis is a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a), service connection may be granted in this case under continuity of symptomatology. 38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1331. 

The Veteran was not diagnosed with arthritis during or within a year of service, but he reports that his neck, low back, elbows, and hands have hurt since service; the Veteran is competent to report on such matters. See Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board finds that the evidence in the record corroborates the Veteran's allegations of continuity of symptomatology, and therefore, his statements in that regard are also credible.  Indeed, as noted above, STRs show that the Veteran was treated for, and complained of multiple joint and back pain during service and upon separation from service in January 1994.  He then filed an initial claim for service connection for arthritis of multiple joints shortly thereafter in July 1994.  He attempted to reopen this claim on several occasions between 1998 and 2006.   He also sought treatment (VA and private) for arthritis symptomatology on a consistent basis from approximately 1995 to the present.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, considering the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds the Veteran's statements concerning the onset of neck, low back, bilateral elbow, and bilateral hand pain during service and continuing symptoms since service are competent and credible, and that it is at least as likely as not that such disabilities (i.e., arthritis of the cervical spine, lumbar spine, hands, and elbows) began in-service and have continued to the present. See Walker, 708 F.3d at 1331.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative arthritis of the cervical spine, lumbar spine, elbows, and hands is warranted. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 3.303(b) (2014).


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for arthritis of multiple joints to include the hands, low back/lumbar spine, neck/cervical spine, and knees the appeal to this extent is granted. 

Entitlement to service connection for degenerative arthritis of the elbows is granted. 

Entitlement to service connection for degenerative arthritis of the hands is granted. 

Entitlement to service connection for degenerative arthritis of the neck/cervical spine is granted. 

Entitlement to service connection for degenerative arthritis of the low back/lumbar spine is granted. 


REMAND

The Veteran also seeks service connection for a bilateral knee disability (initially claimed as arthritis).  During his hearing before the undersigned, he testified that he has experienced bilateral knee symptomatology since service.  He also reported increased knee pain due to his service-connected bilateral pes planus and the now service-connected lumbar spine disability (degenerative arthritis).   

As an initial matter, STRs are replete with references to bilateral knee treatment, trauma, and diagnoses.  A June 2006 VA examination report confirms a current diagnosis of bilateral, chronic patellofemoral syndrome.  To date, x-rays of the right and left knee have been normal. See, e.g., February 2013 Private Treatment Record.  

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA examination in June 2006; however, to date, no etiology opinions have been secured.  In light of the in-service injuries/treatment, the current diagnosis of chronic patellofemoral syndrome, and the assertions of having a continued knee symptomatology since service, the claim must be remanded for additional development pursuant to 38 C.F.R. § 3.159(c)(4).  
Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran in order to have him identify all sources of medical treatment for the claimed bilateral knee disability since service.  The Veteran should be asked to provide the necessary authorization for the release of all records from any identified health care provider.  All records and/or responses should be incorporated into the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. Obtain all outstanding VA treatment records, if any.

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed bilateral knee disability, currently diagnosed as chronic patellofemoral syndrome. 

The claims file and a copy of this remand should be made available to the examiner for review.  All indicated testing should be performed.

The examiner should provide an opinion as to the following:

(a) Identify all current disorders of the left and right knee, to include patellofemoral syndrome, if present.  

(b) After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not that any current right and/or left knee disability identified in (a) above is due to an event or incident of the Veteran's extensive period of active service, to include documented treatment for knee pain/trauma therein.  

(c) For each disorder identified in (a) above, the examiner should also provide an opinion as to whether it is at least as likely as not such is proximately due to the Veteran's service-connected fibromyalgia, bilateral hip pain with degenerative joint disease, right hip pain, left ankle pain, right ankle pain, left hip pain, bilateral pes planus, and/or degenerative disc disease/arthritis of the lumbar spine. 

(d). For each disorder identified in (a) above, the examiner should also provide an opinion as to whether it is at least as likely as not such is aggravated by the Veteran's service-connected fibromyalgia, bilateral hip pain with degenerative joint disease, right hip pain, left ankle pain, right ankle pain, left hip pain, bilateral pes planus, and/or degenerative disc disease/arthritis of the lumbar spine.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


